Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-11, 13, and 15-17 are pending in the acknowledged Applicants’ amendments/arguments filed on 01/20/2021. 
The examiner contacted attorney Jay E. Rowe Jr on March 22-24, 2021 to discuss a possible allowability of this case. During the discussions, the examiner proposed incorporating claims 3, 8, and 15 into claim 1 while cancelling claims 3, 8 and 15, correcting typographical error of claim 9, and amending claim 17. 
As a result, claims 1, 4-7, 9-11, 13 and 16-17 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2020 and 01/28/2021 were filed after the mailing date of the non-final rejection on 07/21/2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements are considered by the examiner, and signed and initialed copies thereof are enclosed herewith.


WITHDRAWN OBJECTION/REJECTION:
Applicant's Response including amendments/arguments filed 01/20/2021 is acknowledged and have been fully considered. The Examiner has re-weighed all the 
In particular, by way of Applicants’ Response, the claim objection, 101 rejection, 112(b) rejection, 112(d) rejection, 102 rejection and 103 rejection have been withdrawn. 
Further, in the 06/20/2019 Response to Election of Species, Applicant elected species of ‘hydroxypropyl corn starch modified (amylose content 70%)’ as at least one film forming starch; ‘hydroxypropyl guar hydroxypropyl trimonium chloride’ as at least one cationic polymer. The examiner expanded searches other than the elected species and found that the claimed ingredients including the elected species are free of art.  

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Attorney Jay E. Rowe on 03/22-24/2021.

Please amend the claims as follows: 

Claim 1
After “starch,” in line 9, please insert --- and the at least one film-forming starch is selected from the group consisting of hydroxy propyl pea starch with the amylose 
After “the composition” in the last line, please insert --- wherein a weight ratio of the at least one film-forming starch to the at least one cationic polymer ranges from 5:1 to 40:1, and wherein the fatty acid having from 10 to 22 carbon atoms is a linear fatty acid, a branched fatty acid or mixture thereof and a weight ratio of the linear fatty acid to the at least one surfactant ranges from 1.5: 1.0 to 5.0: 1.0 ---. 

Please cancel claims 3, 8 and 15.

Claim 9 
“att” in line 1 has been deleted and replaced with --- at ---. 

Claim 17
Claim 17 has been deleted and replaced with --- A process for cleansing the skin, consisting of: applying the composition of claim 1 to the skin; and applying water, in working the composition into a foam, and then in rinsing off the composition. ---.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 101 rejection, amended claim 1 recites among others, “at least one film-forming starch is selected from the group consisting of hydroxy propyl pea starch with an 
Regarding the 112(b) rejection and the 112(d) rejection against claim 15, by way of applicant’s amendments to relevant claims, the rejections are withdrawn.  
Regarding the 102 rejection, amended features of ‘at least one film-forming starch containing an amylose content’, ‘amount of soap’, and ‘the ratios of film forming starch to cationic polymer and fatty acid to surfactant’ are not found in the reference of Mintel and thus, the 102 rejection is withdrawn. 
Regarding the 103 rejection, amended features of ‘at least one film-forming starch containing an amylose content of 40% (hydroxypropyl pea starch) or 70% (hydroxypropyl corn starch)’, ‘amount of soap’, and ‘the ratio of film forming starch to cationic polymer and the ratio of fatty acid to surfactant’ are not taught by the reference of Tsaur in view of Jacquier; Monin; and Fujil. In particular, the combined references do not expressly teach amylose content of specific starches, 15-50% fatty acid soap and rather but Tsaur requires the amount of fatty acid soap being less than 10% due to its irritability properties to skin, and thus utilizing more than 10% of fatty acid soap in the cleansing composition teaches away from the teachings of Tsaur. Further, the claimed invention provides unexpected results with specific film forming starch having an 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-7, 9-11 13, and 16-17 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613